UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1358



MARILOU B. COBERO,

                                                    Plaintiff - Appellant,

             versus


JOHN E. POTTER,       Postmaster   General,    U.   S.
Postal Service,

                                                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-540-A)


Submitted:    October 31, 2003                Decided:   November 20, 2003


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman L. Stack, Beatriz D. Stack, STACK & STACK, McLean, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Dennis E.
Szybala, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marilou B. Cobero appeals the district court’s orders granting

summary judgment in favor of the United States Postal Service on

her claims of national origin discrimination, retaliation, and

hostile work environment and denying her motion filed pursuant to

Fed. R. Civ. P. 59(e).   We have reviewed the record on appeal and

the parties’ briefs and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Cobero v.

Potter, No. CA-02-540-A (E.D. Va. filed Dec. 20, 2002 & entered

Dec. 26, 2002; filed Mar. 19, 2003 & entered Mar. 20, 2003).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2